NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



MARQUESE JOHNSON,               )
a/k/a MARQUESE ANTIWAN JOHNSON, )
                                )
           Appellant,           )
                                )
v.                              )                   Case No. 2D17-3492
                                )
STATE OF FLORIDA,               )
                                )
           Appellee.            )
                                )

Opinion filed September 28, 2018.

Appeal from the Circuit Court for Pinellas
County; Pat Siracusa, Judge.

Howard L. Dimmig, II, Public Defender, and
Timothy J. Ferreri, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, VILLANTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.